Citation Nr: 1127374	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-09 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating greater than 20 percent for degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for degenerative joint disease of the cervical spine, effective July 31, 2006, and assigned a 10 percent disability rating.  In a January 2009 rating decision, the RO increased the Veteran's disability rating to 20 percent disabling, also effective July 31, 2006.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his degenerative disc disease of the cervical spine is more severe than reflected by the rating currently assigned, and that, therefore, he is entitled to a higher rating.  At his April 2011 hearing, he asserted that his symptoms have increased in frequency and severity since July 2007, the date of his last VA examination.  As the Veteran's VA examination was conducted four years ago, a remand is warranted for a VA examination in order to assess the current severity of the Veteran's service-connected degenerative disc disease of the cervical spine.  38 U.S.C.A. §  5103A(d)(1), (2); 38 C.F.R. § 3.327(a); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (holding that the record is inadequate and the need for a contemporaneous medical examination occurs when the evidence indicates that a current disability rating may be incorrect); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that examination nearly two years old is too remote to be contemporaneous where appellant submitted evidence indicating that the disability had worsened); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that for an initial rating claim, mere passage of time does not trigger VA's duty to provide an additional medical examination unless there is an allegation of deficiency in the record).

Also, an effort should be made to obtain additional treatment records of the Veteran.  During an evaluation with Bonnie Engelbart, M.D. in July 2006, it was noted that the Veteran had been seeing disability doctors for SSI.  A statement from G.P. Massand, M.D. dated in November 2006 indicated that the Veteran had been seen for a disability evaluation for the University of Massachusetts, and that UMMC should be contacted in order to obtain the Veteran's records.  The Veteran also received treatment at the Lynn VA treatment facility.  On remand, efforts should be undertaken to obtain all relevant records, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the Lynn and/or Bedford VA treatment facility, dated since March 2008.

2.  Make arrangements to obtain the Veteran's complete treatment records from UMMC.

3.  Obtain from SSA a copy of their decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.

4.  Then, schedule the Veteran for a VA orthopedic/ neurological examination to determine the severity of his service-connected degenerative joint disease of the cervical spine.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected degenerative joint disease of the cervical spine.  

The examiner should identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity and those symptoms.  

The examiner should report the range of motion of the cervical spine, in degrees.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the cervical spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

6.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


